Opinion by
Mb. Justice Stebbett,
This case was argued with O’Brien v. City of Philadelphia,’ Apt., No. 355 of January Term 1892, [the preceding case,] and depends on substantially a similar state of facts, except in this, that plaintiff erected a house on his lot after the confirmation of the plan of 1871, fixing the grade of Haines street. The learned trial judge', however, rightly excluded injury to said house as an item of damage, and restricted plaintiff’s right of recovery to injury done to his land alone by the grading of said street. With this exception both cases involved the same general question'. For reasons given in opinion just filed in the case referred to, we think there was no error in the rulings complained of, and the judgment should be affirmed.
Judgment affirmed.
[See also the preceding and succeeding cases.]